On January 10,1997, it was therefore ordered, adjudged and decreed: 1. On Count I: Deliberate Homicide (Felony) defendant is sentenced pursuant to 41-5-206(8) to the Department of Corrections for LIFE. The department shall confine the youth in whatever institution that it considers proper, including a state youth correctional facility under the procedures of 52-5-111. 2. On Count II: Robbery (Felony) defendant is hereby pursuant to 41-5-206(8) sentenced to the Department of Corrections for Thirty (30) years to run concurrently with Count I. It is further ordered that because the defendant, while engaged in the commission of the offense of Count II: Robbery (Felony) Imowingly used a firearm, to wit: a .22 caliber handgun; he is hereby pursuant to 41-5-206(8) and 46-18-221 sentenced to the Department of Corrections to the term of ten (10) years. The sentence shall run concurrently with Count I of this criminal cause. However, this term of ten (10) years imprisonment shall be served consecutively with the term-imposed for Count II: Robbery (Felony); The Department of Corrections shall confine the’youth in whatever institution that it considers proper, including a state youth correctional facility-under the procedures of 52-5-111. 3. Defendant shall receive credit for time spent incarcerated for 261-days. It is further ordered that parole eligibility shall he determined -by the Department of Corrections and the applicable sentencing statutes specifically 46-23-201. It. is further-ordered-that should the defendant be paroled, additional conditions shall apply which are stated in the January 10, 1997 judgment. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for each conviction pursuant to the statute 46-18-236, Montana Code Annotated, plus the sum of Five Dollars ($5.00) for each conviction Court Automated Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-Five Dollars *74($25.00) for each conviction to the Treasurer of this county. It is further ordered, adjudged and decreed that if the defendant fails to comply with any of the above conditions, a bench warrant will be issued, the defendant apprehended, and the said defendant will be required to appear before this Court for further proceedings.
DATED this 11th day of September, 1997.
On August 22, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney Roberta Drew. The state was represented by Deputy County Attorney Joe Coble.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank attorney Roberta Drew for representing Higinio Gonzalez in this matter and also Deputy County Attorney Joe Coble for representing the State.